COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


TRACY A. KOHUT
                                                                     MEMORANDUM OPINION *
v.     Record No. 0988-08-1                                               PER CURIAM
                                                                       SEPTEMBER 16, 2008
PIEDMONT REGIONAL EDUCATION PROGRAM AND
  VSBA WORKERS COMPENSATION GROUP


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Patrick R. Bynum, Jr., on brief), for appellant.

                 (Lisa Frisina Clement; Wendy E. Warren; PennStuart, on brief), for
                 appellees.


       Tracy A. Kohut (claimant) appeals a decision of the Workers’ Compensation

Commission denying her claim for an award of compensation benefits for the period from

December 5, 2006 through May 25, 2007. On appeal, claimant presents the following two

questions: (1) Did claimant present evidence of medical causation for her disability; and (2) did

claimant present sufficient evidence that she adequately marketed her residual capacity during

requested periods of December 5, 2006 through May 25, 2007, on the ground she was released to

full duty through January 24, 2007.

       Claimant presents no argument and cites no authorities in support of her first question, as

required by Rule 5A:20(e). Rather, the entirety of her argument relates to whether she

adequately and reasonably marketed her residual work capacity. Because we find her failure to

comply with Rule 5A:20(e) is significant, this question is waived. See Jay v. Commonwealth,

275 Va. 510, 520, 659 S.E.2d 311, 317 (2008). Therefore, we need not consider it.

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       With respect to the second question, we have reviewed the record and the commission’s

opinion and find that this appeal is without merit. Accordingly, we affirm for the reasons stated

by the commission in its final opinion. See Kohut v. Piedmont Regional Educ. Prog., VWC File

No. 231-34-87 (Mar. 18, 2008). We dispense with oral argument and summarily affirm because

the facts and legal contentions are adequately presented in the materials before the Court and

argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27. 1

                                                                                        Affirmed.




       1
         We note that in summarily affirming the commission’s decision with respect to the issue
raised by claimant in her second question presented on appeal, we did not consider any evidence
not properly before the commission when it rendered its decision. Specifically, we did not
consider evidence of marketing contacts listed in the February 14, 2008 letter filed by claimant
upon review, which were not already before the commission, and referred to in her opening brief.
The commission refused to consider the evidence of marketing contacts contained in that letter,
because claimant failed to prove the criteria necessary to admit it as after-discovered evidence.
Claimant did not appeal that finding to this Court, and, therefore, it is binding and conclusive
upon us.
                                            -2-